Crownhart, J.
This is a proceeding to determine the inheritance tax on the estate of Philip G. Duerrwaechter, deceased. It presents purely a question of law.
The estate was valued at $109,076.74, and the widow of the deceased was assigned the entire estate. The county court exempted the first $25,000 from the tax, according to statute, and levied an inheritance tax on the balance of the estate at the rates designated in sec. 72.03 of the Statutes.
Sec. 72.01 of the Statutes imposes inheritance taxes on the transfer of property. Sec. 72.02 designates the rates to be applied on the transfer to the heirs, according to the degree of consanguinity or a stranger to the blood. These rates are designated as primary rates, and, as applied to the *89widow of a deceased person, the primary rate is fixed at two per centum.
Sec. 72.03, Stats. 1921, fixes progressive rates according to the value of the estate distributed, and provides-.
“. . . When the amount of the clear value of such property or interest exceeds twenty-five thousand dollars, the rates of tax upon such excess shall be as follows:
• “(1) Upon all in excess of twenty-five thousand dollars and up to fifty thousand dollars two times the primary rates.
“(2) Upon all in excess of fifty thousand dollars and up to one hundred thousand dollars three times the primary rates.
“(3) Upon all in excess of one hundred thousand dollars and up to five hundred thousand dollars four times the primary rates.
“(4) . . .”
Sec. 72.04, Stats. 1921, provides:
■ “The following exemptions from the tax, to be taken out of the first twenty-five thousand dollars, are hereby allowed:
“(1) . . .
“(2) Property of the clear value of twenty-five thousand dollars transferred to the widow of the decedent, and two thousand dollars transferred to each of the other persons described in the first subdivision of section 72.02 shall be exempt. ...”
Applying this statutory rule, it seems plain that the inheritance tax in the instant case should have been determined as follows:
Tax. Transferred. ¡^j S'
Exempt. $1,000 00 $25,000 00 25,000 00 4^ ro
3,000 00 50,000 00 On
726 13 9,076 74 00
$109,076 74 $4,726 13
This is the method of computation approved by the Tax Commission, and followed uniformly by the county courts *90of the state ever since the inheritance tax law was passed in 1903. Although not specifically mentioned in the opinion in the case of Beals v. State, 139 Wis. 544, 121 N. W. 347, it was the method there used and' affirmed, and the method used in California, which act closely follows that of Wisconsin. Estate of Timken, 158 Cal. 51, 109 Pac. 608; Estate of Bull, 153 Cal. 715, 96 Pac. 366. The principle of our act was taken from the law of New York, and the same method of computation was approved in that state. Matter of Elletson, 75 Misc. 582, 136 N. Y. Supp. 455. See, also, Matter of Jourdan, 151 App. Div. 8, 135 N. Y. Supp. 173. The same rule was followed in Virginia. Comm. v. Carter, 126 Va. 469, 102 S. E. 58.
The amount of the tax assessed in the court below was correct.
By the Court. — Order affirmed.